Citation Nr: 1513614	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right knee disorder, to include as secondary to service-connected left knee injury of the lateral meniscus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION


The Veteran had active service from January 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In January 2010 and May 2012, the issue on appeal was remanded to the Agency of Original Jurisdiction (AOJ) for issuance of a statement of the case.  A statement of the case was issued in September 2011 and the Veteran perfected his appeal in November 2011.  
 
In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  The hearing transcript is of record.

In September 2014, the Board remanded this matter for additional development and it now returns for further appellate review.  

The Board notes that additional VA treatment records were associated with the record after the issuance of the most recent February 2015 supplemental statement of the case, and the Veteran has not waived agency of original jurisdiction (AOJ) consideration of such records.  38 C.F.R. § 20.1304(c) (2014).  However, as this issue is being remanded, the AOJ will have an opportunity to consider them in the readjudication of the claim.

The issue of entitlement to an increased rating for diabetes mellitus has been raised by the record in a December 2014 claim, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This claim was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In its September 2014 remand, the Board found that prior February 2008 and July 2008 VA examinations were inadequate for appellate review and remanded the claim for another VA examination.  The Veteran was afforded a VA examination in November 2014.  After reviewing the record and examining the Veteran, the examiner found that the Veteran's right knee disorder, diagnosed as osteoarthritis,  was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner rationalized that the Veteran has right knee degenerative joint disease, which was very much age appropriate arthritic changes.  He did not have any specific injury while on active duty to the right knee that would be a cause of his knee arthritis.  However, the examiner did not address the Veteran's testimony that his right knee disorder was directly related to his service in Vietnam due to carrying the weight of the backpack as well as heavy artillery/machinery and falling and banging his right knee while being under fire during combat operations, or his report of experiencing right knee pain since service.  The Board previously found that the Veteran's description of these incidents was consistent with the circumstances of his service in Vietnam.  As such, the examiner's rationale indicating no injury in service is not supported by the competent and credible lay evidence of record. 

Moreover, the VA examiner also found that the Veteran's right knee disorder was less likely than not (less than 50% probability) proximately due to or the result of his service-connected condition left knee disability.  The examiner rationalized that the Veteran's left knee injury and service connection did not have anything to do with his osteoarthritis of the right knee.  However, this rationalization appears to just reiterate the opinion and actually does not rely on any supportive facts or medical findings.  Specifically, the examiner failed to address the Veteran's assertions that he has to overcompensate for the left leg due to his service-connected left knee disability, which has, in turn, caused his right knee disorder and that he has to use canes and walkers to assist with ambulating.  The examiner also did not address the assertion that the Veteran has injured and/or aggravated his right knee due to falls caused by buckling and/or instability of his left knee, which are documented in the VA treatment records and other evidence of record.  As noted in the prior remand, the Veteran has been awarded service connection for a low back disability due to a 1989 fall caused by his left knee.  The Board previously found that it was imperative that these facts be considered.  Unfortunately, it does not appear that the examiner did.  

Importantly, the VA examiner again did not provide an opinion as to whether the Veteran has a right knee disorder that has been aggravated by his service-connected left knee disability as specifically directed by the Board.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Accordingly, given the deficiencies discussed above, the Board finds that an additional addendum opinion is necessary in order to comply with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).



Accordingly, the case is REMANDED for the following action:

1.  Return the record, and a copy of this Remand, to the VA examiner who conducted the Veteran's November 2014 examination for an addendum opinion concerning the etiology of the Veteran's right knee disorder.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the November 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should respond to the following:

i) provide a detailed rationale for the opinion that the Veteran's right knee disorder was less likely as not (a 50% or higher degree of probability) related to the Veteran's active service.  

The examiner must address the injuries described by the Veteran during his service in Vietnam, including carrying the weight of the backpack as well as heavy artillery/machinery and falling and banging his right knee while being under fire during combat operations.  The examiner must also address the Veteran's statements reporting experiencing right knee pain since service.   

ii) provide a detailed rationale for the opinion that the Veteran's right knee disorder was less likely as not (a 50% or higher degree of probability) proximately due to, or caused by, the Veteran's service-connected left knee disorder. 

The examiner must specifically address the overcompensation for the left leg due to his left knee disability, and the documented falls due to his left knee disability.         
   
iii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed right knee disorder has been aggravated by the Veteran's service-connected left knee disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

This opinion should be supported by a clear rationale, and a discussion of the facts and medical principles, and again the rationale should address the overcompensation for the left leg due to his left knee disability, and the documented falls due to his left knee disability.         

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to specifically include all evidence received since the February 2015 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




